13-3337
     Contreras v. Perimenis



                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS
COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.



             At a stated term of the United States Court of Appeals for the Second Circuit, held
     at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
     York, on the 14th day of April, two thousand fourteen.

     PRESENT:
                   AMALYA L. KEARSE,
                   DENNIS JACOBS,
                   GERARD E. LYNCH,
                        Circuit Judges.
     _________________________________________
     Olga P. Contreras,

                        Plaintiff-Appellant,

                        v.                                                  13-3337

     Georgette Perimenis, Jill Edgar, Doctor, Magdalena
     Castro, Brianne White, Hensley Flash,

                 Defendants-Appellees.
     _________________________________________

     FOR APPELLANT:                    Olga P. Contreras, pro se, Greenwich, CT

     FOR APPELLEES:                    Zenobia G. Graham-Days, for George Jepsen, Attorney
                                       General of the State of Connecticut, Hartford, CT, on behalf
                                       of Georgette Perimenis.

                                       Jonathan B. Orleans (Nathaniel J. Gentile, on the brief),
                                       Pullman & Comley LLC, Bridgeport, CT, on behalf of Jill
                                       Edgar.
                                    John E. Tucker (Benjamin Zivyon, on the brief), for George
                                    Jepsen, Attorney General of the State of Connecticut,
                                    Hartford, CT, on behalf of Magdalena Castro, Brianne White,
                                    and Hensley Flash.

 1          Appeal from a judgment of the United States District Court for the District of

 2   Connecticut (Thompson, J.).

 3          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

 4   AND DECREED that the judgment of the district court is AFFIRMED.

 5          Appellant Olga P. Contreras, pro se, appeals from the district court’s judgment

 6   dismissing her amended complaint against the Appellees. We assume the parties’

 7   familiarity with the underlying facts, procedural history of the case, and issues on appeal.

 8          We review de novo a district court decision dismissing a complaint pursuant to

 9   Federal Rule of Civil Procedure 12(b)(1) or 28 U.S.C. § 1915(e)(2). See Jaghory v. New

10   York State Dep’t of Educ., 131 F.3d 326, 329 (2d Cir. 1997); Giano v. Goord, 250 F.3d
11   146, 149-50 (2d Cir. 2001). To survive a motion to dismiss, the complaint must plead

12   “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

13   Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

14   Although all allegations contained in the complaint are assumed to be true, this tenet is

15   “inapplicable to legal conclusions.” Iqbal, 556 U.S. at 678.

16          While all complaints must contain sufficient factual allegations to meet the

17   plausibility standard, we look for such allegations in pro se complaints by reading them

18   with “special solicitude” and interpreting them to raise the “strongest [claims] that they

19   suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (per



                                                     2
1    curiam) (internal quotation marks and emphasis omitted). In addition to the requirement

2    that pro se complaints be liberally construed, district courts should generally not dismiss

 3   them without granting the plaintiff leave to amend at least once. See Cuoco v. Moritsugu,

 4   222 F.3d 99, 112 (2d Cir. 2000). A district court may deny leave to amend, though, when

 5   such an amendment would be futile. See Pangburn v. Culbertson, 200 F.3d 65, 70-71 (2d

 6   Cir. 1999). We review the denial of leave to amend for abuse of discretion. See id. at 70.

 7           Having conducted an independent and de novo review of the record in light of

 8   these principles, we conclude that the district court properly dismissed Contreras’s

 9   amended complaint for failure to state a claim against any defendant. To the extent that

10   Contreras asks us simply to reverse the finding of the state court that she neglected her

11   child, we simply lack the jurisdiction to review a state court judgment of this kind. See

12   District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 483 (1983); Rooker v.

13   Fidelity Trust Co., 263 U.S. 413, 416 (1923). To the extent she seeks other relief, her

14   conclusory allegations of intentional discrimination on the basis of national origin are

15   insufficient to state a plausible claim for relief.

16           Moreover, the district court properly concluded that Assistant Attorney General

17   Hensley Flash was entitled to absolute immunity because he was sued in his capacity as a

18   government advocate prosecuting child welfare cases. See Walden v. Wishengrad, 745

19 F.2d 149, 152 (2d Cir. 1984) (extending absolute immunity to of government attorneys

20   initiating and prosecuting child protection litigation). The district court further did not

21   abuse its discretion in denying Contreras leave to amend her complaint for a second time,

22   as amendment would have been futile.

23
                                                      3
1          For the foregoing reasons, and finding no merit in Contreras’s arguments, we

2   hereby AFFIRM the judgment of the district court.

3                                              FOR THE COURT:
4                                              Catherine O’Hagan Wolfe, Clerk

5




                                                4